          Case 4:19-cr-00168-RSB-CLR Document 33 Filed 11/17/20 Page 1 of 4


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                               CASE NO.: 4:19-cr-168

 SHELDON JOHN KENNEDY,

         Defendant.


                             PRELIMINARY ORDER OF FORFEITURE

        WHEREAS, on October 1, 2019, a federal grand jury sitting in the Southern District of Georgia

returned a one-count Indictment against Defendant Sheldon John Kennedy (hereinafter, the

“Defendant”), charging him with violating 21 U.S.C. § 841(a)(1) (Count One – Distribution of a

Controlled Substance- Tramadol); 21 U.S.C. § 843(b) (Count Two – Use of a Communication Facility

(Mail)); 21 U.S.C. § 841(a)(1) (Count Three – Possession with Intent to Distribute a Controlled

Substance (Tramadol)); 21 U.S.C. § 841(a)(1) (Count Four – Distribution of a Controlled Substance-

Tapentadol)); 18 U.S.C. § 924(c) (Count Five – Possession of a Firearm in Furtherance of a Drug

Trafficking Crime); 18 U.S.C. § 922(g)(1) (Count Six – Possession of a Firearm by a Prohibited

Person); 18 U.S.C. § 922(g)(1) (Count Seven – Possession of Ammunition by a Prohibited Person);

        WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), of any firearm and ammunition involved in the commission of the charged offense;

        WHEREAS, on February 7, 2020, pursuant to a written plea agreement, Defendant pled guilty

to Count Two, Count Four, and Count Seven of the Indictment charging a violation of 21 U.S.C. §

843(b); 21 U.S.C. § 841(a)(1) 18 U.S.C. § 922(g)(1);

        WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the United States

all right, title and interest in the following:
   Case 4:19-cr-00168-RSB-CLR Document 33 Filed 11/17/20 Page 2 of 4



      •        46 rounds of .45 caliber                       •   HP laptop S/N CND641136K
               ammunition                                     •   Samsung SSD HD S/N
      •        101 rounds of 9 mm                                 S21TNXAG712783Y
               ammunition                                     •   Samsung Nexus Tablet- No
      •        Body Armor in tactical holder                      Serial Number
      •         One AR Style Palmetto State                   •   Adata UV14016 GB Flash
               Armory Rifle with no serial                        Drive
               number visible                                 •   Hitachi HD S/N RE07D21B
      •        30 rounds of .223 ammunition                   •   WD Hard Drive S/N
               and AR magazine                                    WNQ244801655
      •        32 Round extended Glock                        •   Mac Book Mini S/N
               magazine                                           C07G4G96DJD0
      •        Miscellaneous gun parts- Jigs                  •   Toshiba laptop S/N
               and Scope                                          XF9872835
      •        One Lenovo Computer S/N                        •    Mac Book Mini S/N
               CBU8706975                                         C07JGDDPDWYN
      •        Apple Mac Book S/N                             •   Apple Computer S/N
               W88123CHYJX                                        D25N2051F8J8
      •        Samsung SSD HD S/N                             •   4 Sim Cards
               S1SMNSAFC20732F                                •   2 SD cards and 2 adapters
      •        Apple Mac Book S/N                             •   10 thumb drives
               W89502NM7XK                                    •   one Yubico digital key S/N
      •        Computer Tower S/N                                 9861719 and WF token
               4514RTL0916072623                              •   and one digital key with S/N
      •        5 Thumb drives                                     9861719 and wf dongle

(hereinafter, the “Subject Property”); and

          WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the requirements

of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice of the forfeiture in the

charging instrument, announcement of the forfeiture at sentencing, and incorporation of the

forfeiture in the judgment without further order of the Court.

          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

          1.        Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of the

Federal Rules of Criminal Procedure, the Government has established the requisite nexus between

the above-described Subject Property and the offense committed by Defendant, and the Subject

Property is hereby forfeited to the United States.
   Case 4:19-cr-00168-RSB-CLR Document 33 Filed 11/17/20 Page 3 of 4



       2.      Upon entry of this Order, the Attorney General (or a designee) is authorized to

commence any applicable proceeding to comply with statutes governing third-party rights,

including giving notice of this Order.

       3.      Any person, other than the above-named defendant, asserting a legal interest in the

Subject Property may, within thirty days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of his

alleged interest in the Subject Property, and for an amendment of the order of forfeiture, pursuant

to 28 U.S.C. § 2461(c).

       4.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall

become final as to Defendant at the time of sentencing and shall be made part of the sentence and

included in the judgment. If no third party files a timely claim, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

       5.      Any petition filed by a third party asserting an interest in the Subject Property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

petitioner=s right, title, or interest in the Subject Property, the time and circumstances of the

petitioner=s acquisition of the right, title or interest in the Subject Property, and any additional

facts supporting the petitioner=s claim and the relief sought.

       6.      If a petition is filed by a third party, and after the disposition of any motion filed

under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery may be

conducted in accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.




                                                  3
   Case 4:19-cr-00168-RSB-CLR Document 33 Filed 11/17/20 Page 4 of 4



       7.      The United States shall have clear title to the Subject Property following the Court’s

disposition of all third-party interests, or if none, following the expiration of the period provided

in 21 U.S.C. ' 853(n)(2) for the filing of third-party petitions.

       8.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       SO ORDERED, this 17th day of November, 2020.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   4
